DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lietz (WO2016022534 hereinafter “Lietz”) in view of Agam (US20100319256 hereinafter “Agam”) in further view of Touge (US20070024431 hereinafter “Touge”)

	With regard to claim 1, Lietz teaches
A motorized door (14) for closing an area (18), said area (18) being defined by a first lateral edge (16 on left) and second lateral edge (16 on right), a proximal transverse edge (position of leading edge 24 in opened position shown in figure 8) and distal transverse edge (58), the first and second lateral edges (16) each extending parallel to a longitudinal axis, the proximal transverse edge (position of leading edge 24 in opened position shown in figure 8) extending parallel to a transverse axis, normal to the longitudinal axis, the distal transverse edge (58) extending transverse to the longitudinal axis, and said longitudinal and transverse axes form a plane, wherein said motorized door (14) comprises: 
	a shutter (14) comprising a first main surface (front of 14) and a second main surface (back of 14), the first and second main surfaces separated from one another by a thickness of the shutter (14), and having dimensions suitable for closing the area (18), and the shutter (14) comprising a leading edge (24) substantially parallel to the distal transverse edge (58) of the area, 
	a motorized driving mechanism (20) suitable for moving the leading edge (24) of the shutter (14) along the longitudinal axis, between an open position (see figure 8), wherein the leading edge (24) is adjacent to the proximal transverse edge (position of leading edge 24 in opened position shown in figure 8) and a closed position (see figure 5), wherein the leading edge (24) contacts the distal transverse edge (58), the moving being in a first direction (14 moving downward) to close said area (see figure 5) and in a second direction (14 moving upward) to open said area (see figure 8); 

	Lietz teaches a series of lights (46) distributed along the lead edge of the shutter (14) to visually indicate bystanders that the shutter (14) is in motion (see figure 9).
	Lietz does not teach a series of sensors distributed on the first main surface of the shutter along the leading edge
	However, Agam teaches in figure 3, a series of sensors distributed on a main surface of a door (42) along a leading edge of a door (44) 

	a controller (not shown but detailed in para [0049]) to receive signals from each of the n sensors (31) and configured to instantly stop the movement of a leading edge (44) in the first direction when an accidental obstacle is detected by any one of said sensors (“The controller is further for collecting the signals and for triggering an alarm signal or sending a signal to the door controller (not shown) for preventing the door to close when one or a plurality of ultrasound detecting beams is or are intersected or crossed”, para [0049])

	wherein each sensor of said first series of sensors (31) is oriented along a central sensor axis (all sensors have a central sensor axis as seen in figure 3) forming an opening angle (see figure 3) with the first plane (plan in which door occupies) 
	in that each sensor (31) comprises an ultrasonic emitter/receiver unit (40), configured for emitting an ultrasonic beam (“The detector includes a transducer assembly mounted to the door assembly for emitting at least one ultrasound detecting beam”, abstract) along said central sensor axis (see central sensor axis shown in figure 3), said emitter/receiver unit (40) being suitable for detecting and communicating to said controller (not shown but detailed in abstract), the presence within said ultrasonic beam of an obstacle and the instantaneous distance of said obstacle from the corresponding sensor (“The detector includes a transducer assembly mounted to the door assembly for emitting at least one ultrasound detecting beam adjacent the door entrance and for triggering a detecting signal indicative of a body located adjacent the door entrance when the body intersects the at least one ultrasound detecting beam and a controller for receiving information indicative of a position of the door and for controlling the emission of the at least one detecting beam accordingly with the position of the door. The detector assembly operates in crossing, ranging or dual modes.”, abstract) 
	continuously or sequentially (“These distance measurements are performed at a high repetition rate, such as typically every one tenth of a second”, para [0100]) compare the instantaneous distances (distance from an object) of said obstacle with a value of a threshold distance (distance of floor) (see figure 19)
	and 
	instantly stop the movement (“The controller is further for collecting the signals and for triggering an alarm signal or sending a signal to the door controller (not shown) for preventing the door to close when one or a plurality of ultrasound detecting beams is or are intersected or crossed”, para [0049]) of the leading edge (44) in the first direction when the instantaneous distance (distance from an object) of an obstacle from said sensor is equal to or lower (detecting distance is lowered when object is under detector as the max distance is from the detector to the floor) than the threshold distance (distance of floor) (see figure 20)

	It would have been obvious to one ordinary skill in the art at the time of
filling of applicant’s invention to have modified Lietz, to have a series of sensors along the leading edge of the door because this prevents the damage to objects found within the closing path of the door while also “prevent[s] the door from colliding a person”, para [0002].

	Agam is silent to the angle of the sensor being between 5 and 70 degrees.

	However, Touge teaches a sensor angle between 0 and 90 degrees about a central axis (“An angle between the central axis 22 and the surface 12A of the rear door 11 may be within 45 degrees”, para [0039]) each half angle of the opening angle can be within 45 degrees thus meaning the most the overall opening angle can be is within 90 degrees.

	It would have been obvious to one ordinary skill in the art at the time of
filling of applicant’s invention to have modified Lietz, having the series of sensors of Agam to have the angle of detection be between 5 and 40 degrees because this allows the sensor to be more sensitive and better target the area in which an object is likely to come into contact with the entryway of the door. Too large an angle would reduce the effectiveness of the sensor and stop the door even when no obstacles are near the door. 
	

	With regard to claims 2 and 16, Touge teaches 
The opening angle comprised between 15 and 25 degrees, (“An angle between the central axis 22 and the surface 12A of the rear door 11 may be within 45 degrees”, para [0039])
(Agam’s sensor projects in a cone shape therefor sensing plane between X1 and X2 is the same angle as plane between X1 and X3, see figure 3, 15, 16D for reference)

	With regard to claims 3 and 17, Touge teaches
wherein each ultrasonic emitter/receiver unit (40 of Agam) has a first sound pressure half-angle between 15 and 45 degrees (“An angle between the central axis 22 and the surface 12A of the rear door 11 may be within 45 degrees”, para [0039]) measured on the second plane, passing by the emitter/receiver unit (40 of Agam), and wherein the first sound pressure half angle is equal to the opening angle.
(Agam’s sensor projects in a cone shape therefor sensing plane between X1 and X2 is the same angle as plane between X1 and X3, see figure 3, 15, 16D for reference)

	With regard to claim 4, Touge teaches
wherein said opening angle and sound pressure half-angle are such that the sound pressure half angle plus the opening angle is more than 20 degrees but less than 90 degrees. (half angles of both the sound pressure and the opening angle would be less than 90 degrees and more than 20 degrees as each half angle can be within 45 degrees as taught by Touge)
(“An angle between the central axis 22 and the surface 12A of the rear door 11 may be within 45 degrees”, para [0039]) 
(Agam’s sensor projects in a cone shape therefor sensing plane between X1 and X2 is the same angle as plane between X1 and X3, see figure 3, 15, 16D for reference)

	With regard to claim 5, Touge teaches
wherein, the opening angle is comprised between 40 and 65 degrees (“An angle between the central axis 22 and the surface 12A of the rear door 11 may be within 45 degrees”, para [0039])

	With regard to claim 6, Touge teaches
wherein the value of the opening angle of each sensor is variable by the controller 
(“a detectable range of an obstacle can be expanded by reducing the undetectable area in the vicinity of the surface. By setting the elevation angle .alpha. to be equal to or greater than 0 degrees and less than 60 degrees”, [para 0039])

	With regard to claim 7, Touge teaches
wherein a value of a lateral opening angle between the central sensor axis (22) and the first plane measured on the third plane ,transverse to the first and second planes is variable by the controller
(“a detectable range of an obstacle can be expanded by reducing the undetectable area in the vicinity of the surface. By setting the elevation angle .alpha. to be equal to or greater than 0 degrees and less than 60 degrees”, [para 0039]) 
(Agam’s sensor projects in a cone shape therefor sensing plane between X1 and X2 is the same angle as plane between X1 and X3, see figure 3, 15, 16D for reference)

	With regard to claim 8, Agam teaches
comprising a detector (40) for determining the instantaneous distance (see figure 19), of the leading edge (24 of Lietz) to the distal transverse edge (58 of Lietz) and for communicating it to the controller 
(“The detector includes a transducer assembly mounted to the door assembly for emitting at least one ultrasound detecting beam adjacent the door entrance and for triggering a detecting signal indicative of a body located adjacent the door entrance when the body intersects the at least one ultrasound detecting beam and a controller for receiving information indicative of a position of the door and for controlling the emission of the at least one detecting beam accordingly with the position of the door.”, abstract)

	With regard to claim 9, Agam teaches
wherein the predetermined value of the threshold distance (306, see figure 19) of the sensors (31), varies with the value of the instantaneous distance (306, see figure 19) the instantaneous distance (distance from sensor to ground) is greater than the threshold distance (distance of object obstructing distance from sensor to ground) and less than a first distance.

	With regard to claim 10, Lietz teaches
wherein the threshold distance decreases with decreasing value of x1. (as door 14 gets closer to ground 58, threshold distance and value of x1 decrease together as there is less area to be sensed by the sensors of Agam when combined)

	With regard to claim 11, Agam teaches
wherein said controller (not shown but detailed in para [0049]) is configured for each sensor (31) to continuously or sequentially (“These distance measurements are performed at a high repetition rate, such as typically every one tenth of a second”, para [0100]) compare the instantaneous distances (see figure 20) of said obstacle, with a predetermined value of a threshold warning distance (see figure 20) and to slow down the movement (door comes to a stop which is slowed down from moving) of the leading edge in the first direction (when door is moving down when provided with door of Lietz), when the instantaneous distance of an obstacle from said sensor is equal to or lower than the threshold warning distance (see figure 20) but larger than the threshold distance (see figure 20)
(when sensors detect an object within range of sensors, the controller compares the ground measurement being the threshold distance to the instaneous distance being the new value with the object above the ground)

	With regard to claim 12, Lietz teaches
wherein the controller is configured to reverse the movement of the leading edge (24) into the second direction (door opening) after having instantly stopped the movement (when obstacle is detected door stops and reverses direction) thereof in the first direction (when door closing) 
(“the sensor 30 triggers the opening or closing of the door system 10 depending on whether the sensor 30 detects the presence or movement of a body near the door system 10. In some examples, the sensor 30 is part of the controller 28.”, para [0030]) (when provided with sensors and controller configuration of Agam, sensors will detect a obstacle and reverse the movement of the door as is the case in Lietz controller setup)

	With regard to claim 14, Agam teaches
Wherein each ultrasonic emitter/receiver unit (40) is defined by a second sound pressure half-angle (ultrasonic detector 40 projects in a cone shape shown more clearly in figures 15 and 16A-16D). The angle in which the ultrasonic emitter (40) senses sound pressure will be within 25 and 65 degrees as when provided with Touge this angle will be from 0-45 degrees as beforementioned as the cone shape of the sensing area of Agam is uniform in its cone shape.

	With regard to claim 15, Agam teaches
Agam shows in figure 13 that a second series of sensors (150) can be distributed on the second main surface (back of the door panel 154) while also be distributed on the first main surface (front of door panel 154). When sensors are distributed in this manner, each set of sensors on the first main surface and second main surface will act the same way with the sensor and have the same opening angle as beforementioned. (see figure 13 sensor projects in relation to door panel 154)

	With regard to claim 18, Touge teaches
wherein the sound pressure half- angle plus the opening angle is more than more than 0 degrees and less than 10 degrees. (within 45 degrees as recited by Touge, on both planes can be 4 degrees for both the sound pressure half angle and the opening angle thus reading on the claim as the two angles added together would amount to 8 degrees)
(“An angle between the central axis 22 and the surface 12A of the rear door 11 may be within 45 degrees”, para [0039])
(Agam’s sensor projects in a cone shape therefor sensing plane between X1 and X2 is the same angle as plane between X1 and X3, see figure 3, 15, 16D for reference)

	With regard to claim 19, Touge teaches
wherein the opening angle is between 50 degrees and 60 degrees.
(“An angle between the central axis 22 and the surface 12A of the rear door 11 may be within 45 degrees”, para [0039])
	(Therefore, the opening angle would be both half angles added together and if a half angle is within 45 degrees than each half angle can be 26 degrees adding up to 52 degrees being the opening angle which reads on the claim.)

	With regard to claim 20, Touge teaches
wherein the lateral opening angle is in a range between -45 degrees and 45 degrees.
	(“An angle between the central axis 22 and the surface 12A of the rear door 11 may be within 45 degrees”, para [0039])
	(Agam’s sensor projects in a cone shape therefor sensing plane between X1 and X2 is the same angle as plane between X1 and X3, see figure 3, 15, 16D for reference)


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lietz in view of Agam in view of Touge in further view of Busse (US6205710 hereinafter “Busse”)

	With regard to claim 13, Agam is silent to the maximum detection range of the sensors 
However, Busse teaches a set of ultrasound sensors (S1, S2) for a vehicle (1) that has a maximum range over two meters 

(“A sensor arrangement for the door opening system may include a capacitive sensor, a video sensor, an infrared sensor and/or an ultrasound sensor. Radar sensors, in particular short-range radar sensors, which have an especially flat structural shape, are immune to fouling and permit monitoring over an angular range of 180.degree. with reference to azimuth and elevation and over a radial range of two meters, are preferably used.”, column 3 lines 45 through 52)

It would have been obvious to one ordinary skill in the art at the time of
filling of applicant’s invention to have modified Lietz, having the sensors along the leading edge of Agam, having the angle in which the sensors project of Touge, to have a maximum distance of the sensors be above 2 meters because this allows the sensors to detect an obstacle even when the vertical sliding door is fully opened as the leading edge is at its highest point from the ground.

Response to Arguments
Applicant argues that Touge does not teach “sensors distributed on the first main surface of the shutter, along a leading edge” and “oriented along a central sensor axis forming an opening angle of 5-70 degrees with the first plan. However, Touge was not used to teach sensor distributed on a first main surface of the shutter. The reference used to teach sensors on a main surface along a leading edge, was taught by reference Agam as best can be seen in figure 3. Touge was used to teach an opening angle being between 5-70 degrees. Touge teaches the angle from 22 to 12a being within 45 degrees thus making the entirety of the opening angle being anywhere within 90 degrees. Both Agam and Touge teach sensors that project in a cone shape thus sensing areas below, side to side and behind the area the sensors are placed forming their respective angles. Since these sensors are placed along the leading edge on the main surface of the shutter when combined, the sensors sensing area will not be blocked by the shutter of the door. 
Applicant argues the opening angle is measured on a second plane normal to the first plane. The opening angle of Touge is within 90 degrees and within 45 degrees per half angle. Since the sensors of Touge and Agam both project in a cone shape, the opening angle can be measured on a second plane or first plane and the angle would be the same. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the combination of references with Touge was brought to teach the angle of a sensing area and not the vehicle in which the sensor is placed in. Since sensors are so widely used, using the sensing angle of a sensor used in different applicants such as within a vehicle would not be uncommon.
Applicant is suggested to review the rejections above as the examiner has both clarified and addressed newly added claim limitations. 
Newly added claims 16-20 have been rejected under 103 using Lietz, Touge, and Agam. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637